Beasley, Chief Judge.
Division 8 of the decision of the Court of Appeals in Page v. HSI Financial Svcs., 218 Ga. App. 283 (461 SE2d 239) (1995), having been reversed by the Supreme Court in Henderson v. HSI Financial Svcs., 266 Ga. 844 (471 SE2d 885) (1996), the Court of Appeals judgment in Case No. A95A0495 is hereby vacated and reentered except as to Division 8, and the Supreme Court judgment in Henderson, supra, is made the judgment of this Court. Divisions 1 through 7 and Division 9 of our earlier opinion are unaffected by the Supreme Court’s decision and remain extant.

Judgment affirmed in part and reversed in part.


Pope, P. J., and Ruffin, J., concur.